                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
UNITED STATES OF AMERICA,

                   Plaintiff,
                                                     Case No.: 17-20770
v.                                                   Honorable Gershwin A. Drain



KEWAI TYRONE HUNTER,

             Defendant.
___________________________/

      OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
                        SUPPRESS [#27]

     I. INTRODUCTION

       On November 14, 2017, the grand jury returned an Indictment against

Defendant charging him with possession with intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a)(1), possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(a)(1), possession of a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c), and felon in possession of a firearm in

violation of 18 U.S.C. § 922(g).

       Presently before the Court is the Defendant’s Motion to Suppress Evidence,

filed on July 30, 2018. The Government filed its Response in Opposition on

August 15, 2018. A hearing was held on September 27, 2018, and on October 1,
                                         1
2018. At the hearing, Washtenaw County Sheriff Deputies Jeff Hankamp and

Jessie Smith testified. Additionally, the Court reviewed video from both officers’

body cameras, as well as video from their patrol cars. The parties submitted

supplemental briefing subsequent to the hearing. For the reasons that follow, the

Court will deny the Defendant’s Motion to Suppress Evidence.

   II.      FACTUAL BACKGROUND

         Around 2:00 a.m. on July 19, 2017, Deputy Jeff Hankamp of the Washtenaw

County Sheriff’s Office was dispatched to 1595 Stephens near Pine Court in

Ypsilanti, Michigan, on a felonious assault call. The caller, Ryan Hughes, advised

that Kewai Hunter, a black male wearing a grey tank top and jeans, had

approached him, lifted his shirt, and threatened him by displaying a black handgun

tucked into his waistband.

         Deputy Hankamp responded to the Stephens address and met with Ryan

Hughes. Hughes advised that his sister had a child with Hunter and that Hunter

had physically abused his sister in the past. He further explained that Hunter

continued to come over to the house, where Hughes lived with his mother, to cause

trouble. Hughes’s mother yelled to Hankamp from the porch that Hunter was on

parole and provided his date of birth.

         Hughes further advised that on July 18, 2017, Hunter had pointed a handgun

at him, which was the same handgun he had just threatened Hughes with by lifting
                                          2
up his shirt to reveal its location in his waistband. Hughes indicated that Hunter

drove a gray Jeep Cherokee. He noted that Hughes had left on foot and walked

toward Pine Court Street. Hughes also clarified that Hunter was wearing a gray t-

shirt and shorts. Hughes described the gun and indicated that he believed Hunter

was inebriated.

      Meanwhile, Deputy Jessie Smith responded to the dispatch call and drove

around the neighborhood looking for anyone matching the suspect’s description.

He traveled to Pine Court and observed an unoccupied Jeep Cherokee.              He

confirmed that the car was registered to Hunter.       He then proceeded to the

Stephens address and spoke with Hankamp. Hankamp informed him that based on

the information Hughes had provided, there was no felonious assault but there was

a carrying a concealed weapon charge. Smith informed Hankamp that he had

located the Jeep and would return to its location and wait to see if anyone returned

to the vehicle.

      Deputy Smith positioned his vehicle a block away so that he could watch the

Jeep. Around 2:53 a.m., he saw the Jeep leave Pine Court and travel northeast on

Stephens toward his patrol vehicle. Deputy Smith moved his vehicle so that it was

directly behind the Jeep. He activated his patrol car’s overhead lights. Hunter

immediately pulled into the driveway of 8660 Hemlock Court, got out of his

vehicle and started to walk toward the residence.
                                         3
      Deputy Smith noted that Hunter matched the description given by the caller.

Deputy Smith suspected that Hunter was armed based on the call and the

information given by Hankamp, so he produced his service weapon and ordered

Hunter back to his car. Hunter ignored this directive and refused to return to his

car. Hunter repeatedly asked Smith what the problem was. Smith told Hunter that

the vehicle’s owner was potentially involved in a felonious assault.        Hunter

identified himself as Kendall Davis and explained that he had just left his cousin,

Kewai Hunter’s, home on Pine Court to come to the Hemlock house to visit a

resident there. Hunter attempted to provide identification to Smith. Deputy Smith

noticed that Hunter appeared nervous.

      Deputy Hankamp arrived and detained Hunter. While performing a pat

down of Hunter, Deputy Hankamp felt what he believed to be an object consistent

with packaged drugs in Hunter’s front pocket. Hamkamp’s belief was based on

hundreds, if not thousands, of pat down searches performed during the course of

his twenty-three years as a police officer. Hankamp reached into Hunter’s pocket

and retrieved what appeared to be crack cocaine in a bag. Hankamp then placed

Hunter under arrest and handcuffed him. A further search of Hunter’s clothes

uncovered a large amount of cash totaling $3,700.00 in the cargo pockets of his

shorts. Hunter was detained in Hankamp’s car.


                                         4
      Because the officers did not recover the handgun that was the subject of the

dispatch call, they believed the weapon could be located in Hunter’s car.

Additionally, based on the large amount of money and crack cocaine found on

Hunter’s person, both Smith and Hankamp suspected that Hunter was involved in

narcotics trafficking and further evidence of such criminal activity could be located

in the car as well. Their suspicions in this regard became heightened when Hunter

denied he had keys to the car, which was unbelievable since Smith had witnessed

Hunter driving the car. Moreover, the house at Hemlock remained dark throughout

their encounter with Hunter, tending to contradict Hunter’s claim that he was there

to visit and get high.

      The officers were able to find Hunter’s keys, which he had dropped on the

floor of the patrol car. It appeared to Smith that Hunter was in the process of

attempting to kick his keys under the front seat of the cruiser. When the officers

proceeded to open the Jeep’s door, they heard Hunter yell an expletive. A search

of the Jeep produced a loaded handgun, additional crack cocaine, prescription pills

and a digital scale.

      A sergeant with the sheriff’s department arrived and he discussed with Smith

and Hankamp whether the vehicle should be impounded. Given that there was no

indication that Hunter was expected at the Hemlock residence, the officers decided


                                          5
to impound the car.   Hunter was taken to jail and booked as Kendall Davis, but

was later determined to be the Defendant herein.

   III.   LAW & ANALYSIS

      The Fourth Amendment guarantees “[t]he right of the people to be secure in

their persons . . . against unreasonable searches and seizures.” U.S. Const. amend.

IV. Warrantless searches and seizures “are per se unreasonable . . . subject only to

a few specifically established and well delineated exceptions.” Katz v. United

States, 389 U.S. 347, 357 (1967). Here, the Court finds that the Government has

met its burden demonstrating that the warrantless searches of Hunter and the Jeep,

as well as the seizure of Hunter were lawful under the Fourth Amendment.

      A. Reasonable Suspicion to Detain and Conduct Pat Down Search

      Contrary to Defendant’s arguments, Smith had reasonable suspicion that

Hunter was engaged in criminal activity and could stop his vehicle and investigate.

A police officer may stop a motorist when he possesses probable cause of a civil

infraction or has reasonable suspicion of criminal activity. United States v. Lyons,

687 F.3d 754, 763 (6th Cir. 2012). “Reasonable suspicion” is a “particularized and

objective basis for suspecting wrongdoing.” United States v. Arvizu, 534 U.S. 266,

273 (2002).

      Hunter fit the description that Hughes gave to the police and was driving the

car that Hughes identified as his usual mode of transportation. Deputy Smith also
                                         6
confirmed that the Jeep was registered to Hunter, the name that Hughes had given

to the police. When Deputy Smith directed Hunter to return to his car, Hunter acted

nervous and refused to comply with Smith’s command. United States v. Atchley,

474 F.3d 840, 848-49 (6th Cir. 2007) (reasonable suspicion from anonymous tip

plus nervous behavior when confronted by police); United States v. Caruthers, 458

F.3d 459, 465-68 (6th Cir. 2006) (anonymous call describing man’s appearance did

not provide reasonable suspicion by itself, but when combined with the man’s

attempts to conceal himself upon encountering the officers left “no doubt” there

was reasonable suspicion to detain).

      While Defendant makes much of the fact that Hankamp did not believe a

felonious assault had occurred, this argument ignores that Hughes indicated Hunter

was carrying a concealed weapon and was a felon. When Smith stopped Hunter’s

vehicle, he knew that the vehicle was registered to the very person who was

suspected of carrying a concealed handgun without a permit.           It is of no

consequence that the initial dispatch call suggested a felonious assault.      The

officers had enough information to formulate reasonable suspicion that the driver

matched the description given by Hughes and was likely armed despite his felon

status and without a concealed weapons permit.

      Additionally, the officers were permitted to pat down Hunter based on

Hughes call about Hunter threatening him with a firearm and Hunter’s conduct.
                                         7
An officer may pat down a car’s driver “upon reasonable suspicion that he may be

armed and dangerous.” Knowles v. Iowa, 525 U.S. 113, 118 (1998); Terry v. Ohio,

392 U.S. 1, 30 (1968); Pennsylvannia v. Mimms, 434 U.S. 106, 111-12

(1977)(concluding that police may conduct a pat down once a motorist has been

detained when they reasonably conclude the individual may be “armed and

presently dangerous.”). A pat down search must be limited in scope for ensuring

officer safety, thus it “must be confined in scope to an intrusion reasonably

designed to discover guns . . . or other hidden instruments for the assault of the

police officer.” United States v. Wilson, 506 F.3d 488, 492 (6th Cir. 2007).

      Under the plain feel doctrine, an officer may seize an “object whose contour

or mass” makes its identity as contraband “immediately apparent.” Minnesota v.

Dickerson, 508 U.S. 366, 375-76 (1993). Even though the pat down is for officer

safety, “an officer does not need to ignore contraband should any be discovered.”

United States v. Pacheco, 841 F.3d 384, 395 (6th Cir. 2016).

      Here, Deputy Hankamp immediately recognized the object in Hunter’s

pocket as consistent with crack cocaine based on his twenty three years of

experience including hundreds, if not thousands of pat down searches where he

recovered narcotics. See United States v. Walker, 181 F.3d 774, 778 (6th Cir.

1999) (concluding that officers “may seize nonthreatening contraband detected

during a protective pat down search . . . so long as the officer[’s] search stays
                                          8
within the bounds marked by Terry.”); see also Pacheco, 841 F.3d at 396

(upholding admission of cocaine bricks seized during valid Terry search because

the seizure was based on the officer’s training and experience regarding packaging,

size, and feel of the object.)

      Defendant maintains that Hankamp was too quick with his search and

attempts to undermine Hankamp’s testimony that he felt something in Hunter’s

pocket that was consistent with crack cocaine. However, the Court viewed the

video of the pat down and it is evident that Hankamp felt the mass in Hunter’s

pocket while patting him down and then placed his hand in Hunter’s pocket to

retrieve the crack cocaine contained in a bag. Contrary to Defendant’s argument,

Hankamp did not exceed the permissible scope of a Terry pat down search and he

therefore lawfully seized the crack cocaine based on his recognition. Walker, 181

F.3d at 778-79; Pacheco, 841 F.3d at 396.

      B.       Search of the Jeep

      As to the search of Hunter’s Jeep, the Court finds that it was permissible

under the automobile exception to the warrant requirement. Alternatively, the

items would inevitably have been discovered once the Officers determined that the

Jeep was subject to impound since it had no apparent reason to be parked at the

private residence on Hemlock.


                                         9
        The automobile exception permits a warrantless search of an automobile if

the search is conducted pursuant to probable cause. Maryland v. Dyson, 527 U.S.

465, 466-68 (2013). The police must have probable cause to believe contraband or

evidence is located in the car. California v. Acevedo, 500 U.S. 565, 580 (1991).

        Smith and Hankamp had probable cause to believe contraband was in the

Jeep.    Hughes had made a call to police concerning a felonious assault and

provided details of the assailant, who was someone he knew, including his race and

clothing. He told them Hunter had threatened him with a firearm by revealing its

presence in the waistband of his shorts. He further described the type of vehicle he

drove and where he usually parked. When Smith located the subject vehicle, he

confirmed that it was registered in Defendant’s name.

        Additionally, as soon as Hunter realized he was being followed by Smith, he

quickly parked in a driveway and exited his vehicle. The absence of lights inside

the home suggested the residents were not expecting a visitor as Hunter claimed.

Additionally, Hunter refused to abide by Smith’s commands to return to his vehicle

and acted evasively. During Hankamp’s valid pat down search of Hunter, he

recovered cocaine base and a large amount of cash. However, he did not find the

firearm mentioned by Hughes. Once Hunter was detained, he denied he had keys

on his person even though he was observed driving the vehicle and tried to conceal

the keys by dropping them on the floor and kicking them under the seat. Based on
                                         10
all of these facts, the officers had probable cause to believe the Jeep contained not

only the handgun, but also evidence of narcotics trafficking.

      In any event, even if the automobile exception did not apply, the contraband

recovered from the Jeep would have been inevitably discovered pursuant to a valid

inventory search. A pre-forfeiture inventory search of a vehicle does not require a

warrant. Florida v. White, 526 U.S. 559, 561 (1999); United States v. Decker, 19

F.3d 287, 290 (6th Cir. 1994) (“’[W]here police have probable cause to believe a

car is subject to forfeiture, or have validly seized a car for forfeiture, the polic[e]

may search the car without a warrant.’”) (quoting United States v. Pace, 898 F.2d

1218, 1245 (7th Cir. 1990)).

      The officers determined the Jeep had no lawful reason to be parked in the

driveway of the Hemlock residence and was subject to impound for this reason

alone. However, the police had probable cause to believe the car was subject to

forfeiture for the separate reason that it was being used for the transportation of

narcotics. See 21 U.S.C. § 881(a)(4) (“All conveyances, including . . . vehicles . . .

which are used . . . to transport, or in any manner facilitate the transportation, sale,

receipt, possession, or concealment of controlled substances . . . are subject to

forfeiture.”); see also United States v. Decker, 19 F.3d 287, 290 (6th Cir. 1994)

(“[W]here police have probable cause to believe a car is subject to forfeiture, or


                                           11
have validly seized a car for forfeiture, the polic[e] may search the car without a

warrant.”)(internal quotation marks omitted).

   IV.   CONCLUSION

      Accordingly, for the reasons articulated above, the Defendant’s Motion to

Suppress Evidence [#27] is DENIED.

      SO ORDERED.

Dated: October 23, 2018                            /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge




                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              October 23, 2018, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        12
